Title: From Thomas Jefferson to Daniel Brent, 19 March 1822
From: Jefferson, Thomas
To: Brent, Daniel


Dear Sir
Monticello
Mar. 19. 22.
There are some periodical publications by authority of the government, to wit the Decennial one of the census, the biennial of the Register of officers, and annual of patents & post offices which are of great convenience to me. as I believe a profusion of copies are furnished to the offices, if you could spare me one of each you would much oblige me. Accept the assurance of my great esteem & respectTh: Jefferson